Case 2:20-cv-11277-SB-JC Document 1 Filed 12/13/20 Page 1 of 8 Page ID #:1




1      CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
2      Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
3      Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
4      San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
5      amandas@potterhandy.com
6      Attorneys for Plaintiff
7
8
                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                                Case No.

12               Plaintiff,
                                                     Complaint For Damages And
13       v.                                          Injunctive Relief For Violations
                                                     Of: Americans With Disabilities
14     Homa II, LLC, a Delaware Limited              Act; Unruh Civil Rights Act
       Liability Company;
15     Stoneledge Furniture LLC, a
       Wisconsin Limited Liability
16     Company

17               Defendants.

18
19         Plaintiff     Brian     Whitaker   complains      of     Homa   II,   LLC, a

20   Delaware Limited         Liability   Company;     Stoneledge    Furniture   LLC, a

21   Wisconsin Limited Liability Company; and alleges as follows:

22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. He is

25   substantially limited in his ability to walk. He suffers from a C-4 spinal cord

26   injury. He is a quadriplegic. He uses a wheelchair for mobility.

27     2. Defendant Homa II, LLC owned the real property located at or about

28   8985 Venice Blvd, Los Angeles, California, in September 2020.


                                              1

     Complaint
Case 2:20-cv-11277-SB-JC Document 1 Filed 12/13/20 Page 2 of 8 Page ID #:2




1      3. Defendant Homa II, LLC owns the real property located at or about
2    8985 Venice Blvd, Los Angeles, California, currently.
3      4. Defendant Stoneledge Furniture LLC owned Ashley HomeStore
4    located at or about 8985 Venice Blvd, Los Angeles, California, in September
5    2020.
6      5. Defendant Stoneledge Furniture LLC owns Ashley HomeStore
7    (“Store”) located at or about 8985 Venice Blvd, Los Angeles, California,
8    currently.
9      6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein is
14   responsible in some capacity for the events herein alleged, or is a necessary
15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
16   the true names, capacities, connections, and responsibilities of the Defendants
17   are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
Case 2:20-cv-11277-SB-JC Document 1 Filed 12/13/20 Page 3 of 8 Page ID #:3




1    located in this district and that Plaintiff's cause of action arose in this district.
2
3      FACTUAL ALLEGATIONS:
4      10. Plaintiff went to the Store in September 2020 with the intention to avail
5    himself of its goods and to assess the business for compliance with the
6    disability access laws.
7      11. The Store is a facility open to the public, a place of public
8    accommodation, and a business establishment.
9      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide wheelchair accessible paths of travel in conformance with the ADA
11   Standards as it relates to wheelchair users like the plaintiff.
12     13. The Store provides paths of travel to its customers but fails to provide
13   wheelchair accessible paths of travel.
14     14. A problem that plaintiff encountered is that the paths of travel inside the
15   Store were too narrow because of the configuration of the furniture.
16     15. Plaintiff believes that there are other features of the paths of travel that
17   likely fail to comply with the ADA Standards and seeks to have fully compliant
18   paths of travel for wheelchair users.
19     16. On information and belief, the defendants currently fail to provide
20   wheelchair accessible paths of travel.
21     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
22   provide wheelchair accessible restrooms in conformance with the ADA
23   Standards as it relates to wheelchair users like the plaintiff.
24     18. The Store provides restrooms to its customers but fails to provide
25   wheelchair accessible restrooms.
26     19. The problems that plaintiff encountered is that the restroom sink did
27   not provide enough knee clearance for wheelchair users.
28     20. Plaintiff believes that there are other features of the restrooms that


                                               3

     Complaint
Case 2:20-cv-11277-SB-JC Document 1 Filed 12/13/20 Page 4 of 8 Page ID #:4




1    likely fail to comply with the ADA Standards and seeks to have fully compliant
2    restrooms for wheelchair users.
3      21. On information and belief, the defendants currently fail to provide
4    wheelchair accessible restrooms.
5      22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
6    personally encountered these barriers.
7      23. As a wheelchair user, the plaintiff benefits from and is entitled to use
8    wheelchair accessible facilities. By failing to provide accessible facilities, the
9    defendants denied the plaintiff full and equal access.
10     24. The failure to provide accessible facilities created difficulty and
11   discomfort for the Plaintiff.
12     25. The defendants have failed to maintain in working and useable
13   conditions those features required to provide ready access to persons with
14   disabilities.
15     26. The barriers identified above are easily removed without much
16   difficulty or expense. They are the types of barriers identified by the
17   Department of Justice as presumably readily achievable to remove and, in fact,
18   these barriers are readily achievable to remove. Moreover, there are numerous
19   alternative accommodations that could be made to provide a greater level of
20   access if complete removal were not achievable.
21     27. Plaintiff will return to the Store to avail himself of its goods and to
22   determine compliance with the disability access laws once it is represented to
23   him that the Store and its facilities are accessible. Plaintiff is currently deterred
24   from doing so because of his knowledge of the existing barriers and his
25   uncertainty about the existence of yet other barriers on the site. If the barriers
26   are not removed, the plaintiff will face unlawful and discriminatory barriers
27   again.
28     28. Given the obvious and blatant nature of the barriers and violations


                                              4

     Complaint
Case 2:20-cv-11277-SB-JC Document 1 Filed 12/13/20 Page 5 of 8 Page ID #:5




1    alleged herein, the plaintiff alleges, on information and belief, that there are
2    other violations and barriers on the site that relate to his disability. Plaintiff will
3    amend the complaint, to provide proper notice regarding the scope of this
4    lawsuit, once he conducts a site inspection. However, please be on notice that
5    the plaintiff seeks to have all barriers related to his disability remedied. See
6    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
7    encounters one barrier at a site, he can sue to have all barriers that relate to his
8    disability removed regardless of whether he personally encountered them).
9
10   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
11   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
12   Defendants.) (42 U.S.C. section 12101, et seq.)
13     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
14   again herein, the allegations contained in all prior paragraphs of this
15   complaint.
16     30. Under the ADA, it is an act of discrimination to fail to ensure that the
17   privileges, advantages, accommodations, facilities, goods and services of any
18   place of public accommodation is offered on a full and equal basis by anyone
19   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
20   § 12182(a). Discrimination is defined, inter alia, as follows:
21             a. A failure to make reasonable modifications in policies, practices,
22                or procedures, when such modifications are necessary to afford
23                goods,     services,     facilities,   privileges,    advantages,      or
24                accommodations to individuals with disabilities, unless the
25                accommodation would work a fundamental alteration of those
26                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
27             b. A failure to remove architectural barriers where such removal is
28                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are


                                               5

     Complaint
Case 2:20-cv-11277-SB-JC Document 1 Filed 12/13/20 Page 6 of 8 Page ID #:6




1                 defined by reference to the ADA Standards.
2             c. A failure to make alterations in such a manner that, to the
3                 maximum extent feasible, the altered portions of the facility are
4                 readily accessible to and usable by individuals with disabilities,
5                 including individuals who use wheelchairs or to ensure that, to the
6                 maximum extent feasible, the path of travel to the altered area and
7                 the bathrooms, telephones, and drinking fountains serving the
8                 altered area, are readily accessible to and usable by individuals
9                 with disabilities. 42 U.S.C. § 12183(a)(2).
10     31. When a business provides paths of travel, it must provide accessible
11   paths of travel.
12     32. Here, accessible paths of travel have not been provided in conformance
13   with the ADA Standards.
14     33. When a business provides facilities such as restrooms, it must provide
15   accessible restrooms.
16     34. Here, accessible restrooms have not been provided in conformance with
17   the ADA Standards.
18     35. The Safe Harbor provisions of the 2010 Standards are not applicable
19   here because the conditions challenged in this lawsuit do not comply with the
20   1991 Standards.
21     36. A public accommodation must maintain in operable working condition
22   those features of its facilities and equipment that are required to be readily
23   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
24     37. Here, the failure to ensure that the accessible facilities were available
25   and ready to be used by the plaintiff is a violation of the law.
26
27   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
28   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.


                                              6

     Complaint
Case 2:20-cv-11277-SB-JC Document 1 Filed 12/13/20 Page 7 of 8 Page ID #:7




1    Code § 51-53.)
2       38. Plaintiff repleads and incorporates by reference, as if fully set forth
3    again herein, the allegations contained in all prior paragraphs of this
4    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
5    that persons with disabilities are entitled to full and equal accommodations,
6    advantages, facilities, privileges, or services in all business establishment of
7    every kind whatsoever within the jurisdiction of the State of California. Cal.
8    Civ. Code §51(b).
9       39. The Unruh Act provides that a violation of the ADA is a violation of the
10   Unruh Act. Cal. Civ. Code, § 51(f).
11      40. Defendants’ acts and omissions, as herein alleged, have violated the
12   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
13   rights to full and equal use of the accommodations, advantages, facilities,
14   privileges, or services offered.
15      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
16   discomfort or embarrassment for the plaintiff, the defendants are also each
17   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
18   (c).)
19
20             PRAYER:
21             Wherefore, Plaintiff prays that this Court award damages and provide
22   relief as follows:
23           1. For injunctive relief, compelling Defendants to comply with the
24   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
25   plaintiff is not invoking section 55 of the California Civil Code and is not
26   seeking injunctive relief under the Disabled Persons Act at all.
27           2. Damages under the Unruh Civil Rights Act, which provides for actual
28   damages and a statutory minimum of $4,000 for each offense.


                                              7

     Complaint
Case 2:20-cv-11277-SB-JC Document 1 Filed 12/13/20 Page 8 of 8 Page ID #:8




1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
3
4    Dated: December 10, 2020        CENTER FOR DISABILITY ACCESS
5
6
7                                    By:
                                     _______________________
8
                                           Russell Handy, Esq.
9                                          Attorney for plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
